Citation Nr: 1519603	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-28 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Basic eligibility for receiving educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11GI Bill Program).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 2001 to September 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied his claim for Post-9/11GI Bill benefits.  The Veteran was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge in March 2011, but he failed to report for the hearing or provide good cause for his failure to report.


FINDING OF FACT

The Veteran's entire active service period from September 2001 to September 2004 was subject to the education loan repayment program under 10 U.S.C.A. Chapter 109; there is no active duty service creditable to Post-9/11 GI Bill benefits.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the Post-9/11 GI Bill are not met. 10 U.S.C.A. § 2171 (West 2014); 38 U.S.C.A. §§ 3311, 3322 (West 2014); 38 C.F.R. §§ 21.9505, 21.9510, 21.9520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A,  and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing  information and evidence necessary to substantiate a claim.  In the present case, no VCAA notice was sent to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post-9/11 GI Bill program.  38 C.F.R. § 21.9510.  The Veteran has been notified of the reasons for the denial of his claim, and has been afforded full opportunity to present evidence and argument with respect to the claim, to include a scheduled hearing for which he did not appear.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the Veteran.  In any event, it is noted that the VCAA is not applicable to cases, such as this one, where resolution of the claim is based on statutory interpretation and the facts are not in dispute; in other words, the law is determinative of the issue on appeal.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2- 2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  Moreover, as specifically applied to education cases such as this, VA does not have a duty to notify and assist claimants when a claim cannot be substantiated because there is no legal basis for the claim, or undisputed facts render the claimant ineligible for the claimed benefits, or there is not a reasonable possibility that any assistance VA would provide would substantiate the claim.  38 C.F.R. §§ 21.1031(b), 21.1032(d). Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Legal Criteria, Factual Background, and Analysis

Under the applicable regulations, in order to be an eligible individual for benefits pursuant to the Post-9/11 GI Bill, a Veteran must meet the service requirements of 38 C.F.R. § 21.9520 (2014).  Post-9/11 GI Bill Program eligibility requires that on or after September 11, 2001, an individual either have 36 months of honorable active service; or have at least 30 days on "active duty" and is then discharged from active duty due to service connected disability; or serves between 90 days and less than 36 months and meets additional requirements.  38 U.S.C.A. § 3311(b) (West 2014).  However, a period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as the loan repayment program (LRP), see 10 U.S.C.A. § 2171, may not be counted as a period of service for entitlement to educational assistance under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b) (2014); 38 C.F.R. § 21.9505(3)(iv). 

In April 2009 the RO received the Veteran's application for Chapter 33 benefits (Post-9/11 GI Bill benefits).  In May 2009, the RO notified him of its determination to deny his claim on the basis that his active duty service was a period of service that was obligated by an LRP.  

Evidence from the Department of Defense reflects that the Veteran's service from September 2001 to September 2004 (i.e., a total of 1,096 days) was under an LRP obligation.  As the Veteran's entire period of active service was counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, this period of service cannot be counted as a period of service for entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b).  

The regulations clearly state that because all of the Veteran's active service was counted under the LRP, and he received education benefits for each day of that service, none of it can be counted as a period of service for eligibility under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b).  Therefore, the Veteran's service is not considered "active duty service" for benefits under the Post-9/11 GI Bill. 

Unfortunately, there is no legal basis to find the Veteran eligible for education assistance benefits under the Post-9/11 GI Bill.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As he is not eligible for benefits under the Post-9/11 GI Bill, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In his June 2010 substantive appeal statement, the Veteran indicated that it was his understanding that given his disabilities - an October 2007 rating decision had granted service connection for multiple disabilities, with a combined rating of 80 percent - and honorable discharge status, he was eligible to receive a 100 percent reimbursement rating.  He did not believe the RO took into account such factors when it denied him education benefits.  He added that he also received involuntary reactivation orders to report to active duty in October 2007, but that such orders were rescinded after 180 days and he was honorably discharged from the U.S. Army Reserve in April 2008.  

The Board finds that even if the Veteran had been discharged from service due to a disability, he still would not be eligible for Post-9/11 benefits without also having had 30 days of active duty.  38 U.S.C.A. § 3311(b)(2).  The evidence from the service department does not show that he had any additional active duty service beyond his obligated service under the LRP.  Further, his DD Form 214 shows that he was not discharged from service in September 2004 due to a service-connected disability but due to completion of his required active service, as denoted by his separation code of MBK.  As previously stated, his eligibility for Post-9/11 GI Bill benefits turns on qualifying active duty service, not on the basis of his discharge from service.  The October 2007 military orders in the file indicate that the Veteran was to report to active duty in November 2007, but such orders were subsequently rescinded as shown by a copy of another order, dated in February 2008.  Thus, the Veteran is not shown to have had any further active duty service beyond September 2004.  In short, because all of his service was counted under the LRP, it is not considered "active duty service" for benefits under the Post-9/11 GI Bill.  Consequently, the Board has no alternative but to deny his claim as a matter of law.  


ORDER

The appeal seeking basic eligibility for educational assistance under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill), is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


